Judge Minor
delivered the opinion of the Court.
By the Statute of 1820 (Laws Ala. 396.) no person is permitted to open or establish a public ferry without license, and bond and security as prescribed. The party who seeks his remedy by reason of the bond must bring his action on it.
/ A carrier is liable at common law by reason of the hire; so the’ owner of a ship is liable because of the freight to, which he is entitled; and the master because the goods were committed to his charge. ] Who is the owner referred to in the cases on this principle ? Clearly he who is entitled to the freight. If the proprietor of a ship, lighter, or wag-*367gon hire it for a given time to another who employs it in the transportation of goods, would the mere ownership of the vessel or vehicle render the proprietor liable •? It is evident that the bailor in case of loss must seek his remedy not against the owner, but against the hirer or master, the bailee., to whose charge he delivered the goods, and who is to receive the freight. Has it ever been contended that the proprietor of a house let to be used as an inn is liable for the loss of baggage &c., delivered in charge to the inn-keeper his tenant ? j All the arguments adduced in this case to shew that the tenant of the ferry was but the servant of the owner or landlord, and thé owner liable for bis acts, would prove as clearly that the proprietor of the lighter, waggon, or inn in the cases supposed would be liable for the goods delivered in charge to the hirer. ’It is the unanimous opinion of the Court that the judgment be affirmed. ^
Judge Gayle having presided in the Court below, did dot sit.